
	
		I
		111th CONGRESS
		2d Session
		H. R. 6363
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to establish a
		  competitive grant program for State and local law enforcement agencies to carry
		  out training programs based on lessons from the Holocaust.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Law Enforcement through
			 Lessons of the Holocaust Act.
		2.Competitive grant
			 program to carry out law enforcement training programs based on lessons from
			 the Holocaust
			(a)In
			 generalSubject to the amount
			 of funds appropriated to carry out this section pursuant to subsection (e), the
			 Attorney General shall establish a competitive grant program under which the
			 Attorney General may award grants to State and local law enforcement agencies
			 to carry out training programs, which may be the model training program
			 established under subsection (b) or a variation of such model program, on the
			 implications of the Holocaust for modern day law enforcement
			 professionals.
			(b)Model
			 programThe Attorney General, in consultation with
			 community-based groups, non-profit organizations, law enforcement
			 organizations, academic institutions, and the United States Holocaust Memorial
			 Museum, shall establish a model training program that examines each of the
			 issues described in subsection (c) and which shall be made available for use by
			 State and local law enforcement agencies to establish training programs
			 described in subsection (a).
			(c)Program
			 describedA program funded through a grant under this section
			 shall examine the following:
				(1)The implications
			 of the history of the Holocaust for individuals who are active law enforcement
			 professionals on or after the date of the enactment of this Act.
				(2)The relationship
			 of law enforcement professionals to the community served by such
			 professionals.
				(3)The role and
			 responsibility of law enforcement officials as protectors of the Constitution
			 and civil liberties.
				(4)The procedures and
			 practices that prevent abuse of the roles of such professionals within such
			 community.
				(5)The core values of
			 law enforcement and the connection of those values to the principles of the
			 Constitution.
				(d)PriorityIn
			 making grants under this section, the Attorney General shall give priority to
			 any application of a State or local law enforcement agency that provides
			 assurances satisfactory to the Attorney General that the agency will
			 incorporate a training program carried out by the agency pursuant to a grant
			 received under this section for a period of at least 2 years.
			(e)Notice to State
			 and local law enforcement agencies about availability of grant program and
			 purposeThe Attorney General shall make publicly available
			 information on the grant program under this section, including with respect to
			 the availability and purpose of grants provided under such program.
			(f)DefinitionsFor purposes of this section:
				(1)HolocaustThe term Holocaust means the
			 systematic, state-sponsored, mass murder of 6,000,000 Jews, and millions of
			 other people, performed by the Nazi regime during World War II, in the name of
			 racial purity.
				(2)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, and any
			 federally recognized Indian tribe.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of fiscal years 2011
			 through 2014.
			
